Citation Nr: 0833494	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-21 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable evaluation for a duodenal 
ulcer.

2.  Entitlement to service connection for a nose condition.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
anxiety disorder, NOS.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus with retinopathy and peripheral neuropathy, 
claimed as secondary to the service-connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	Osmarie Navarro Martinez, Esq.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

Although the veteran requested a hearing in his substantive 
appeal, the veteran cancelled or postponed three scheduled 
hearings.  The veteran was sent a letter in January 2007, to 
determine if he was interested in holding a hearing.  The 
veteran never responded.  The veteran was also sent an appeal 
certification letter that stated he had 90 days from the date 
of the letter, or until the Board issued its decision, 
whichever comes first to ask to appear before the Board and 
give testimony concerning his appeal.  The veteran again 
never responded.  Therefore, the Board deems the hearing 
request withdrawn.


FINDINGS OF FACT

1.  The veteran's duodenal ulcer is characterized by magnetic 
resonance imaging (MRI) showing adequate distensibility of 
the duodenal bulb and duodenal sweep and no active ulcer 
crater on present examination, with a history of symptoms of 
abdominal pain, epigastric tenderness, bloating, 
constipation, and vomiting.

2.  A current disability of the nose is not demonstrated by 
the evidence of record.

3.  In a January 2003 rating decision, the RO denied the 
veteran's claims to reopen service connection for an anxiety 
disorder, NOS and diabetes mellitus with retinopathy and 
peripheral neuropathy on the basis that the evidence 
submitted was not new and material; the veteran was notified 
in writing of the determination.

4.  No new and material evidence regarding the veteran's 
claim of service connection for an anxiety disorder, NOS has 
been added to the record since the January 2003 RO decision; 
the evidence of record is cumulative and redundant, and does 
not, when considered with previous evidence of record, relate 
to an unestablished fact (i.e., nexus to service) necessary 
to substantiate the veteran's claim, nor raises a reasonable 
possibility of substantiating the claim.

5.  The evidence received since the January 2003 denial for 
service connection for diabetes mellitus with retinopathy and 
peripheral neuropathy, claimed as secondary to the service-
connected duodenal ulcer is not cumulative and redundant and 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's disability. 

6.  There is no competent medical evidence of a causal 
relationship between the current diabetes mellitus with 
retinopathy and peripheral neuropathy, claimed as secondary 
to the service-connected duodenal ulcer and service.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for 
residuals of a duodenal ulcer have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.114, Diagnostic Codes 7304, 7305, 7306 
(2007).

2.  A nose condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

3.  New and material evidence has not been received to reopen 
a claim for service connection for an anxiety disorder, NOS.  
38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a), and 3.159 (2007).

4.  Subsequent to the final January 2003 rating decision, new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for diabetes mellitus 
with retinopathy and peripheral neuropathy, claimed as 
secondary to the service-connected duodenal ulcer.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a), and 3.159 (2007).

5.  The veteran's diabetes mellitus with retinopathy and 
peripheral neuropathy, claimed as secondary to the service-
connected duodenal ulcer was not incurred in or aggravated by 
service; nor may be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist
  
The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

In the context of a claim to reopen, the VCAA also requires 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The veteran must also be notified of what 
constitutes both "new" and "material" evidence to reopen 
the previously denied claim.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in May 2004, prior to the initial 
adjudication of his claims in the May 2005 rating decision at 
issue.   Further, the VCAA letter summarized the evidence 
needed to substantiate the claims and VA's duty to assist.  
They also specified the evidence that the veteran was 
expected to provide, including the information needed to 
obtain both his private and VA medical treatment records.  
The letter also described what evidence would be necessary to 
substantiate that elements required to establish service 
connection that were found insufficient in the previous 
denial and what constituted both "new" and "material" 
evidence to reopen the previously denied claim.  In this way, 
the VCAA letter clearly satisfied the three "elements" of the 
notice requirement, as well as the Kent requirements.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that, upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.  In the 
present appeal, the veteran received Dingess notice in March 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claims.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the Board acknowledges that the May 
2004 VCAA letter did not satisfy all of the elements required 
by the recent Vazquez-Flores decision.  Nonetheless, the 
veteran was not prejudiced in this instance, as the May 2004 
letter did provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask VA to obtain) to 
support his claim for increased compensation.  In addition, 
the May 2006 Statement of the Case provided the veteran with 
the specific rating criteria for his service-connected 
disability and explained how the relevant diagnostic code 
would be applied.  The rating decision also included a 
discussion of the rating criteria utilized in the present 
case.  The veteran was accordingly made well aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the third notification requirement of Vazquez-
Flores.

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
have been identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
medical records, VA examination reports, private treatment 
records, and statements from the veteran and his 
representative.  The veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above; it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

II.  Increased Rating for Duodenal Ulcer

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 
4.2.  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

As aptly noted by the record, the veteran has established 
entitlement to service connection for a duodenal ulcer, 
currently rated as noncompensable (i.e., zero percent 
disabling).  As this case involves an increased rating for a 
disability of the digestive system, the controlling legal 
criteria expressly limits the assignment of a rating to a 
"single" evaluation under the diagnostic code which 
reflects the predominant disability picture, with evaluation 
to the next higher evaluation where severity of the overall 
disability warrants such evaluation.  38 C.F.R. § 4.114 
(which sets forth the criteria for rating disabilities of the 
digestive system).  See also 38 U.S.C.A. § 1155.  
Specifically, 38 C.F.R. § 4.114 prescribes that "[r]atings 
under diagnostic codes 7301 through 7329, inclusive, 7331, 
7342, and 7345 through 7348 inclusive will not be combined 
with each other.  (Emphasis added).  As the claim for 
increase involves the veteran's service-connected duodenal 
ulcer, which may be evaluated pursuant to diagnostic code 
7304, 7305 or 7306, he is entitled to a single rating as 
reflected by the predominant disability picture.

A 10 percent evaluation is warranted for a mild (gastric or) 
duodenal ulcer with recurring symptoms once or twice yearly.  
A 20 percent evaluation requires a moderate (gastric or) 
duodenal ulcer with recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration or with 
continuous moderate manifestations.  A 40 percent evaluation 
requires a moderately severe (gastric or) duodenal ulcer with 
less than severe symptoms, but with impairment of health 
manifested by anemia and weight loss; or, recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent evaluation 
requires a severe (gastric or) duodenal ulcer with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, and with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Codes 7304, 7305.

A 10 percent evaluation is warranted for a mild marginal 
(gastrojejunal) ulcer with brief episodes of recurring 
symptoms once or twice yearly.  A 20 percent evaluation 
requires a moderate marginal ulcer with episodes of recurring 
symptoms several times a year.  A 40 percent evaluation 
requires a moderately severe marginal ulcer with intercurrent 
episodes of abdominal pain at least once a month, which are 
partially or completely relieved by ulcer therapy, and mild 
and transient episodes of vomiting or melena.  A 60 percent 
evaluation requires a severe marginal ulcer with a definite 
impairment of health and with less pronounced and less 
continuous symptoms of a pronounced ulcer.  A 100 percent 
evaluation requires a pronounced marginal ulcer with periodic 
or continuous pain unrelieved by standard ulcer therapy, 
period vomiting, recurring melena or hematemesis, and weight 
loss.  A 100 percent evaluation is also warranted for a 
pronounced marginal ulcer that is totally incapacitating.  
38 C.F.R. § 4.114, Diagnostic Code 7306.

In every instance where the schedule does not provide 
otherwise, a zero percent evaluation shall be assigned when 
the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The evidence of record shows that while VA and private 
records dated between February 2002 and July 2004 indicate 
that the veteran complained of abdominal pain, vomiting, 
constipation, and gastric reflux in June 2002, and was seen 
by a private physician in October 2002 for severe diffuse 
constipation and abdominal pain that had not responded to 
treatment, the clinical findings contained in the most recent 
VA examination report dated April 2005 show that the 
veteran's overall disability picture more closely defines a 
mild duodenal ulcer, notwithstanding the veteran's earlier 
symptoms.  In this context, when the veteran was examined by 
VA in April 2005, he related that he presently uses 
ranitidine, Zantac, metoclopramide, and Ku-Zyme for bloating.  
He reported vomiting every two to three weeks, but no 
hematemesis or melena.  He also denied any circulatory 
disturbances after meals or hypoglycemic reactions.  He 
reported frequent abdominal distension bloating and 
constipation.  Moreover, upon physical examination the 
veteran had mild epigastric tenderness with no rebound.  His 
weight was stable and there was no anemia.  An April 2005 a 
barium swallow (April 2005) indicated no gastroesophageal 
reflux.  A magnetic resonance imaging (MRI) was performed in 
April 2005, the results of which, in relevant part, showed 
adequate distensibility of the duodenal bulb and duodenal 
sweep, and revealed no active ulcer crater on present 
examination.  Under diagnostic codes 7304, 7305 and 7306, a 
20 percent evaluation requires evidence of a moderate ulcer, 
in addition to either recurring episodes of severe symptoms 
two or three times a year or episodes of recurring symptoms 
several times a year.  For these reasons, and after resolving 
all reasonable doubt in the veteran's favor, the Board 
determines the veteran's duodenal ulcer is most appropriately 
evaluated at the 10 percent rate under diagnostic code 7305.  
See 38 U.S.C.A. 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, an 
increased rating is warranted.

The Board finds that the veteran's disability has been no 
more than 10 percent disabling since the date his claim was 
filed, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition since that date.  Hart, supra. 

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent, or indeed any, hospitalization for the 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has concluded that referral of this case of extra- 
schedular consideration is not in order.

III.  New and Material Evidence

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in January of 2004.  Therefore, the current version 
of the law, which is set forth in the following paragraph, is 
applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, in Hodge v. West, the Federal Circuit stressed that 
under the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 155 
F.3d. 1356, 1363, (Fed. Cir. 1998).

In an August 1972 rating decision, the RO denied the 
veteran's claims of service connection for a nervous 
condition and diabetes mellitus on the basis that the 
conditions were not due to disease or injury that was 
incurred in or aggravated by service.  That decision was not 
appealed and became final.  Thereafter, the veteran requested 
that his claims for service connection be reopened on the 
basis of new and material evidence.  In March and June 1999 
rating decisions, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's 
claims, as there was no evidence of nexus to service.  The 
veteran filed a timely appeal as to the diabetes mellitus 
claim.  In April 2001, the Board issued a decision that found 
that new and material evidence had not been submitted to 
reopen the veteran's claim.

By a decision in January 2003, the RO denied the veteran's 
claim to reopen service connection for an anxiety disorder, 
NOS and diabetes mellitus with retinopathy and peripheral 
neuropathy on the basis that the evidence submitted was not 
new and material.  The veteran did not file an appeal of that 
decision following notification in January 2003.  
Accordingly, January 2003 rating decision is final under 
38 U.S.C.A. § 7105(c), and the all evidence received since 
that decision must be considered to determine whether new and 
material evidence has been submitted.
 
In April 2004, the veteran sought to reopen his claims of 
service connection for an anxiety disorder, NOS and diabetes 
mellitus with retinopathy and peripheral neuropathy.  As 
explained above, the present inquiry is whether any of the 
newly received evidence raises a reasonable possibility of 
substantiating the claims, namely, whether such evidence 
suggests that the veteran's disabilities were incurred in or 
aggravated in service.

At the time of the RO's January 2003 rating decision, the 
relevant evidence of record consisted of: service medical 
records from March 27, 1968 through May 15, 1970; DD 214; 
sworn statements by L.V. dated September 03, 2002; P.D. dated 
September 12, 2002; and from Reverend S.V. dated September 
19, 2002; certificate of attending physician dated January 8, 
1972; progress notes from November 13, 1972 through October 
17, 1973; and VA Mayaguez Outpatient Clinic from February 14, 
2002 through January 16, 2003. 
 
The evidence added to the record since the January 2003 
rating decision consists of service medical records dated in 
April 1970; progress noted dated in October 1972; medical 
certificate from Dr. J.G. dated February 13, 2002; medical 
certificate from Dr. I.P. dated in 1998; medical opinion from 
Dr. I.C. dated May 5, 1999; medical certificate from Dr. I.C. 
received October 7, 2002; and medical certificate from Dr. 
I.C. received February 5, 2003; laboratory and imaging 
referrals from Dr. I.C. dated from April 19, 1996 and April 
26, 1999; Hospital Report from San Juan VA Medical Center 
dated October 11, 1972; outpatient treatment records from San 
Juan VA Medical Center dated from December 22, 2003 through 
May 11, 2004; and VA Diabetes Mellitus Examination dated 
January 25, 2005.

An October 1972 VA outpatient treatment record indicates that 
the veteran was found to be diabetic while hospitalized at a 
VA Medical Center in January 1971.  An April 1970 service 
medical record reflects that the veteran was diagnosed with a 
duodenal ulcer.  The April 1999 imaging and referrals from 
Dr. I.C. show treatment for a brain tumor.  A medical opinion 
from Dr. I.C. dated May 5, 1999 indicated that the veteran 
had been treated for uncontrolled diabetes mellitus and that 
the condition was hereditary.  Outpatient treatment records 
from San Juan VA Medical Center dated from December 22, 2003 
through May 11, 2004 reflect a screen for PTSD, which was 
negative and treatment for severe hyperglycemia.  In a VA 
medical examination dated in January of 2005, the VA examiner 
diagnosed diabetes mellitus I and opined that there was no 
evidence of diabetes mellitus was caused by or a result of 
medication or treatment for duodenal ulcer.

While some of the above cited evidence may be considered 
"new" in that it was not of record at the time of the 
January 2003 rating decision, it is not "material" with 
regard to the claim for a anxiety disorder, NOS because it 
does not show that the veteran's anxiety disorder, NOS was 
incurred in or aggravated in service; nor does it show any 
treatment for such disorder.  In this regard, the Court has 
held that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).   
Therefore, this evidence does not raise a reasonable 
possibility of substantiating the claim for service 
connection for an anxiety disorder, NOS. 

With respect to the veteran's own statements on file in 
support of his claim regarding an anxiety disorder, NOS, 
these are essentially reiterations of similar contentions 
raised in January 2003.  It is well-established that a 
layperson without medical training, such as the veteran, is 
not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."
 
Consequently, because there is no competent medical evidence 
that the veteran's anxiety disorder, NOS was incurred in or 
aggravated in service, the new evidence does not relate to an 
unestablished fact that was the basis for the prior denial.  
The evidence which has been presented since January 2003 does 
not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156.  Therefore, the Board finds 
that the veteran's attempt to reopen his claim of entitlement 
to service connection for an anxiety disorder, NOS is 
unsuccessful.  The recently submitted evidence not being both 
new and material, the claim of service connection for an 
anxiety disorder, NOS is not reopened, and the benefit sought 
on appeal remains denied.

The situation with the diabetes mellitus with retinopathy and 
peripheral neuropathy, claimed as secondary to the service-
connected duodenal ulcer however, is different.  The January 
of 2005 VA medical examiner opined that there was no evidence 
that diabetes mellitus was caused by or a result of 
medication or treatment for a duodenal ulcer.  That evidence 
is new, and does bear directly on the question of whether the 
veteran has diabetes mellitus related to active military 
service.  In the Board's opinion, this evidence provides a 
more complete picture of the veteran's disability and its 
origin, and, thus, is not cumulative or redundant and raises 
a reasonable possibility of substantiating the claim.  As 
such, it is considered new and material and the claim is 
reopened. 

IV.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).
 
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b) (2007); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).


V.  Diabetes Mellitus

Service medical records reflect no complaints of or treatment 
for diabetes mellitus.  However, an April 1970 service 
medical record reflects that the veteran was diagnosed with a 
duodenal ulcer.  

VA records show that he was hospitalized from January 1972 to 
February 1972 and was diagnosed with juvenile diabetes 
mellitus.  Although, the veteran contends that an October 
1972 VA outpatient treatment record shows that he developed 
diabetes mellitus within one year of his discharge from 
service. An October 1972 VA outpatient treatment record does 
indicate that the veteran was found to be diabetic while 
hospitalized at a VA Medical Center in "January 1971."  
Nevertheless, this appears to be a typographical error, as 
the totality of the evidence shows that the veteran was 
initially diagnosed with diabetes mellitus during a 
January/February 1972 hospitalization and there is no other 
evidence of record to show that the veteran was hospitalized 
in January 1971 or diagnosed with diabetes mellitus in 
January 1971. 

Private medical records reflect that the veteran received 
treatment for diabetes mellitus.  In January 1987, Dr. S.L. 
indicated that he had been treating the veteran for ten years 
for diabetes with recurrent episodes and hyperglycemia and 
hypoglycemia with depression and severe vascular headaches.  
In March 1987, another private physician indicated that he 
had treated the veteran for vascular headaches since April 
1985 and that the veteran also had diabetes.  An April 1996 
VA examination report reflects that the veteran reported 
having a history of diabetes mellitus since 1970 after his 
discharge from service.  The VA examiner diagnosed the 
veteran with insulin dependent diabetes mellitus with early 
retinopathy and peripheral neuropathy.

In 1988, the veteran was hospitalized and treated for 
uncontrolled diabetes mellitus and he continued to receive 
treatment for diabetes mellitus from VA physicians through 
December 1995.

In May 1999, Dr. I.C. indicated that the veteran had been 
treated for uncontrolled diabetes mellitus for the previous 5 
years.  Dr. I.C. opined that the veteran's diabetes mellitus 
developed slowly and that he began to develop symptoms due to 
malfunctioning of the pancreas.  Dr. I.C. also noted that 
diabetes mellitus is a hereditary disorder.

During an August 1999 hearing, the veteran acknowledged that 
he was not diagnosed with diabetes mellitus during service.  
He testified that the first time that he was diagnosed with 
diabetes was in 1972 when he was hospitalized for treatment 
for an ulcer. 

The veteran underwent a VA medical examination in January of 
2005.  The veteran told the examiner that he was first 
diagnosed with diabetes in 1971 while suffering from a 
stomach ulcer.  The veteran denied any family history of 
diabetes or smoking.  The examiner reviewed the claims folder 
and found that the first evidence of treatment for diabetes 
mellitus was while the veteran was hospitalized in the VA 
Medical Center in San Juan, Puerto Rico on January 12, 1972 
to February 15, 1972.  At that time, the veteran was 
diagnosed with diabetic retinopathy, hyperlipidemia, peptic 
ulcer disease, diabetes mellitus type I, and essential 
hypertension.  After a physical examination, the examiner 
diagnosed the veteran with diabetes mellitus, type I.  He 
further found that there was no evidence that the diabetes 
mellitus was caused or a result of medication or treatment 
for a duodenal ulcer.

Taking into account all of the relevant evidence of record, 
discussed above, the Board finds that service connection is 
not warranted for diabetes mellitus with retinopathy and 
peripheral neuropathy, claimed as secondary to the service-
connected duodenal ulcer.

Consequently, the current objective medical evidence of 
record does not show that the veteran's diabetes mellitus 
with retinopathy and peripheral neuropathy is related to 
service.  In fact, the January 2005 VA examiner specifically 
found the diabetes mellitus was not caused or a result of 
medication or treatment for a duodenal ulcer.  This is 
supported by the fact the veteran's own private physician 
stated that the diabetes mellitus developed slowly and that 
he began to develop symptoms due to malfunctioning of the 
pancreas.  The physician also noted that veteran's diabetes 
mellitus was a hereditary disorder.  (See, VA Examination 
Report, dated January 2005 and , Private Treatment Record 
dated in May 1999).

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion.  The veteran, 
however, has not been shown to possess the requisite medical 
training, expertise, or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992); see also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 
 
Overall, the Board finds that the preponderance of the 
evidence does not demonstrate that the veteran's diabetes 
mellitus with retinopathy and peripheral neuropathy was 
either caused or aggravated by his service-connected duodenal 
ulcer.  Accordingly, the veteran's claim of service 
connection for diabetes mellitus, to include on a secondary 
basis, must be denied. 

VI.  Nose Condition

The service medical records do not reflect treatment for or 
complaints of a nose condition.  A March 1968 clinical 
evaluation revealed normal findings for nose and sinuses.  
The May 1970 separation examination also revealed normal 
findings for nose and sinuses.  On the corresponding Report 
of Medical History, the veteran reported no ears, nose, or 
throat trouble, and sinusitis.  The VA treatment records show 
no evidence of treatment for or diagnosis of a nose 
condition.  

The VA examination dated in April 2005 also revealed no 
evidence of an active nose condition.  The examiner noted no 
interference with breathing through the nose, dyspnea at rest 
or exertion, and purulent discharge.  The veteran reported no 
treatment for a nose condition and had no speech impairment 
as result of a nose condition.  The examiner also noted that 
the veteran does not have sinusitis, allergic attacks, or 
other symptoms.  There were no periods of incapacitation.  
Upon physical examination, the examiner noted no nasal 
obstruction.  He found no evidence of a nose condition.

The Board has reviewed all of the medical records but finds 
no evidence suggesting that a nose condition was manifested 
during service.  The only evidence of record supporting the 
veteran's claim is his own lay opinion.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation. 
 
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 
 
Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a nose condition, 
and this appeal must be denied. 
 
In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.




ORDER

Entitlement to an increased rating of 10 percent for a 
duodenal ulcer, is granted, subject to the provisions 
governing the award of monetary benefits.

Entitlement to service connection for a nose condition is 
denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for an anxiety 
disorder, NOS; the appeal is denied as to that issue.

New and material evidence having been received; the claim for 
service connection for diabetes mellitus with retinopathy and 
peripheral neuropathy, claimed as secondary to the service-
connected duodenal ulcer, is reopened.

Entitlement to service connection for diabetes mellitus with 
retinopathy and peripheral neuropathy, claimed as secondary 
to the service-connected duodenal ulcer, is denied.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


